Citation Nr: 0908590	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-14 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for a shoulder 
disorder.  

4.  Entitlement to service connection for a right hip 
disorder.  

5.  Entitlement to service connection for a right leg 
disorder.   

6.  Entitlement to service connection for bilateral hearing 
loss.   

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for an anxiety 
disorder.   




REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                  

In the Veteran's substantive appeal (VA Form 9), dated in 
April 2006, he requested a personal hearing with a Decision 
Review Officer (DRO).  A hearing was scheduled for June 2007.  
In May 2007, the Veteran contacted the RO and informed them 
that he would be unable to attend the hearing because he 
would be in California for a few months for work.  He 
requested that the hearing be rescheduled for some time after 
August 2007.  The RO subsequently scheduled the Veteran for a 
hearing in April 2008.  In a Statement in Support of Claim 
(VA Form 21-4138), dated in March 2008, the Veteran's 
representative, the Oregon Department of Veterans' Affairs 
(ODVA), requested that the RO cancel the Veteran's hearing.  
The ODVA noted that the Veteran had moved out of state and 
they were unable to contact him for "further 
clarification."  In August 2008, the RO attempted to locate 
the Veteran and sent a letter to his last address of record.  
The letter was returned as undeliverable.  In addition, 
telephone contact was attempted to the Veteran's last number 
of record to no avail, as the number listed was not in 
service.  In October 2008, the RO contacted the ODVA and 
requested the Veteran's current address.  The ODVA responded 
that they did not have his current address or phone number.  
To the extent that the Veteran may have a new address but has 
not informed VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts.  If he does not do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).        


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of a back disorder.   

2.  There is no competent medical evidence of record showing 
a current diagnosis of a neck disorder.

3.  There is no competent medical evidence of record showing 
a current diagnosis of a shoulder disorder.

4.  There is no competent medical evidence of record showing 
a current diagnosis of a right hip disorder.

5.  There is no competent medical evidence of record showing 
a current diagnosis of a right leg disorder.

6.  There is no competent medical evidence of record showing 
that the Veteran currently has a hearing loss disability of 
either ear as defined by the applicable VA regulation.  

7.  There is no competent medical evidence of record showing 
a current diagnosis of tinnitus.  

8.  There is no competent medical evidence of record showing 
a current diagnosis of an anxiety disorder.
CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).      

2.  A neck disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    

3.  A shoulder disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    

4.  A right hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    

5.  A right leg disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    

6.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2008).    

7.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).    

8.  An anxiety disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2003 letter sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2003 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
January 2004 RO decision that is the subject of this appeal 
in its September 2003 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
decisions of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error. VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected.  
Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for a 
back disorder, neck disorder, shoulder disorder, right hip 
disorder, right leg disorder, bilateral hearing loss, 
tinnitus, and an anxiety disorder, which moots any question 
regarding a rating or effective date for a grant of service 
connection and a rating.   Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but the Veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).   

In the instant case, the Veteran's service treatment records 
are negative for any findings of a back disorder, neck 
disorder, shoulder disorder, right hip disorder, right leg 
disorder, hearing loss, tinnitus, or an anxiety disorder.  In 
addition, there is no post-service evidence of record showing 
that the Veteran has a current diagnosis of any of the 
aforementioned disorders.  As noted above and discussed more 
fully below, the RO and the Veteran's representative have 
been unable to locate the Veteran.  Letters have been retuned 
as undelieverable.  The Veteran has failed to leave a 
forwarding address.  Under these circumstances, VA has no 
duty to schedule an examination as such would be an exercise 
in futility.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008).  See McLendon, supra; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

The Board further recognizes that in a July 2003 statement, 
the Veteran indicated that from 1971 to 1974, he received 
treatment from a Dr. G., a private physician, for back 
problems.  However, the Veteran also noted that Dr. G. was no 
longer living and that he did not know how to get medical 
records from his practice or if they even still existed.  The 
Veteran further reported that he had been treated by several 
chiropractors over the years, but that he was unable to 
recall their names or addresses.  

It is also pertinent to note that recent correspondence 
mailed to the Veteran has been returned as undeliverable.  As 
stated in the introduction above, it is the Veteran's 
responsibility to keep VA advised of his whereabouts.  Hyson, 
supra.  The Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Veteran failed to respond to 
numerous letters during this appeal that have specifically 
requested action or information from him.              

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.   


II.  Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include sensorineural 
hearing loss and psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.




III.  Analysis

In support of his claims for service connection, the Veteran 
asserted that he has a back disorder, neck disorder, shoulder 
disorder, right hip disorder, right leg disorder, bilateral 
hearing loss, tinnitus, and an anxiety disorder, that are all 
related to his active military service.  Specifically, in a 
July 2003 statement from the Veteran, he stated that while he 
was in boot camp, he was ordered to stand on another 
serviceman's shoulders and clean a large light fixture.  
According to the Veteran, he was told he would be "court 
martialed" if he did not do it.  He recalled that when he 
stood on the serviceman's shoulders, the serviceman could not 
support him and he fell down a full flight of stairs and was 
knocked unconscious.  After he regained consciousness, he was 
"threatened" not to file a claim.  He reported that he 
subsequently developed pain in his back, neck, shoulder (the 
Board observes that the Veteran did not specify which 
shoulder), right hip, and right leg.  The Veteran stated that 
throughout the remainder of his service, he continued to 
experience pain in his back, neck, shoulder, right hip, and 
right leg.  However, he indicated that he "just wrote it 
off" to normal aches and pains, and did not seek treatment.  
According to the Veteran, after his discharge, he continued 
to experience chronic pain in his back, neck, shoulder, right 
hip, and right leg.  

In regard to his claimed hearing loss and tinnitus, the 
Veteran stated that while he was in the Navy, he was a 
machinist's mate and worked in the engine room where he was 
exposed to excessive noise.  He indicated that he was not 
given ear protection.  According to the Veteran, after his 
discharge, he noted that he had a "buzzing" in his ears 
that was nearly constant.  The Veteran maintained that he 
currently had tinnitus and bilateral hearing loss that were 
related to his in-service noise exposure.  Lastly, in regard 
to his claimed anxiety disorder, he stated that before he got 
out of boot camp, he developed anxiety and suffered a panic 
attack.  The Veteran indicated that he spent a few days in 
the infirmary.  He reported that he was subsequently 
discharged from the military due to his anxiety.  The Veteran 
noted that after his discharge, he did not seek any treatment 
for his anxiety and self-medicated only.       

In October 2003, the Veteran's wife submitted a statement in 
support of the Veteran's contentions.  She stated that while 
the Veteran was in the military, he injured his back, neck, 
shoulder, right hip, and right leg.  According to the 
Veteran's wife, he also developed anxiety during service.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a back disorder, neck 
disorder, shoulder disorder, right hip disorder, right leg 
disorder, bilateral hearing loss, tinnitus, or an anxiety 
disorder.  In regard to the bilateral hearing loss, there is 
specifically no competent medical evidence of record showing 
that the Veteran currently has bilateral hearing loss for VA 
purposes.     

The Veteran's service treatment records are negative for any 
complaints or findings of a back disorder, neck disorder, 
shoulder disorder, right hip disorder, right leg disorder, 
hearing loss, or tinnitus and there is no diagnosis of an 
anxiety disorder.  The records reflect that in November 1969, 
the Veteran reported to sick bay and was extremely agitated.  
It was noted that his problem stemmed from being overworked.  
In December 1969, he once again reported to sick bay.  At 
that time, it was indicated that he was anxious and depressed 
due to financial problems, wanting to be with his pregnant 
wife, and a desire to be out of the Navy.  He was diagnosed 
with an immature personality.  In June 1970, he underwent a 
discharge examination.  At that time, his ears, upper 
extremities, lower extremities, and spine and other 
musculoskeletal system were all clinically evaluated as 
"normal."  He was also clinically evaluated as "normal" 
for psychiatric and neurologic purposes.  The Veteran's 
hearing acuity on whispered and spoken voice testing was 
15/15 bilaterally.  Audiometric testing was not conducted. 

In this case, the Veteran has not submitted any medical 
evidence in support of his claims.  In a statement from the 
Veteran, received in December 2003, he indicated that he did 
not have health insurance, and, as such, he had not sought 
medical treatment for his claimed disabilities.  Thus, there 
is no evidence of record to show that the Veteran currently 
has a back disorder, neck disorder, shoulder disorder, right 
hip disorder, right leg disorder, bilateral hearing loss, 
tinnitus, or an anxiety disorder.  In regard to the bilateral 
hearing loss, there is specifically no competent medical 
evidence of record showing that the Veteran currently has a 
hearing loss disability of either ear, as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.    

The Board has considered the Veteran's statements to the 
effect that he has a back disorder, neck disorder, shoulder 
disorder, right hip disorder, right leg disorder, bilateral 
hearing loss, tinnitus, and an anxiety disorder, which are 
all linked to his period of active military service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently has a back disorder, neck disorder, 
shoulder disorder, right hip disorder, right leg disorder, 
bilateral hearing loss, tinnitus, and an anxiety disorder, 
that are linked to his period of active military service is 
not competent evidence.  Simply put, he does not have the 
competence to diagnose or determine the etiology of any of 
the disabilities at issue.  

With respect to the Veteran's claim for bilateral hearing 
loss, the Board specifically notes that while he is competent 
to state that he noticed some degree of hearing loss at any 
point in time, he is not competent to diagnosis a hearing 
loss disability as defined by 38 C.F.R. § 3.385, which can 
only be shown upon an audiological examination.  And again, 
he can describe symptoms such as pain and noise or ringing in 
his ears.  As stated above, however, because the Veteran has 
not been shown to possess the training or credentials needed 
to render a competent opinion as to medical causation, his 
opinion does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); Espiritu, supra.  

The Board recognizes that the evidence of record also 
includes a lay statement from the Veteran's wife.  To 
whatever extent such statement is offered as evidence that 
the veteran currently has a back disorder, neck disorder, 
shoulder disorder, right hip disorder, right leg disorder, 
bilateral hearing loss, tinnitus, and an anxiety disorder, 
that are related to his period of active military service, 
such a statement does not constitute competent, and hence, 
probative evidence with respect to the medical aspect of the 
issues under consideration.  As a layperson without medical 
expertise, she is not qualified to offer evidence that 
requires medical knowledge such as a diagnosis or opinion as 
to the etiology of a disability.  See Espiritu, supra.  

It must again be emphasized that the Veteran has a duty to 
keep VA apprised of his whereabouts and he has failed to do 
so in this case.  See generally Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board is left with the record as 
is.  Based upon a review of the evidence, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for a back disorder, neck disorder, 
shoulder disorder, right hip disorder, right leg disorder, 
bilateral hearing loss, tinnitus, and an anxiety disorder.  
Accordingly, service connection for these disorders must be 
denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  








ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for a neck disorder is 
denied.  

Entitlement to service connection for a shoulder disorder is 
denied.  

Entitlement to service connection for a right hip disorder is 
denied.  

Entitlement to service connection for a right leg disorder is 
denied.   

Entitlement to service connection for bilateral hearing loss 
is denied.   

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for an anxiety disorder is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


